                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL,
INC., a Florida corporation,

           Plaintiff,
v.                                          Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Florida Trust,

           Defendant.
____________________________________

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Florida Trust,

           Counterclaim Plaintiff,
v.

FOODONICS INTERNATIONAL,
INC., a Florida Corporation, and
KEVIN JACQUES KLEMPF,

           Counterclaim Defendants.


               NOTICE CONVERTING HEARING

     TAKE NOTICE that the in-person hearing on counterclaim defendants’

amended motion to dissolve lis pendens (Doc. 225) scheduled for MAY 11, 2020

at 2:00 p.m. (Doc. 237), will now take place by TELEPHONE on the same date
and time. The conference line will be activated at 1:50 p.m. so the hearing may start

promptly at 2:00 p.m.

      The Courtroom Deputy will email the call-in information to counsel of record

using the email addresses listed on the Court’s docket for this case. Counsel may

share the information with the parties, but no one else. Members of the public or

press who wish to listen to the proceedings may call the Courtroom Deputy at (904)

549-1303 to receive the call-in information.

      To reduce background audio interference, callers should use landlines

if available, and should not use the speaker function during the call.

Further, callers must put their phones on mute when not speaking.

Additionally, each person must identify themselves when speaking so the

court reporter can accurately report the proceedings.

      Persons granted remote access to this telephone hearing are reminded of the

general prohibition against recording and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court

issued media credentials, restricted entry to future hearings, denial of entry to future

hearings, or any other sanction deemed necessary by the Court.

      DATED this 23rd day of April, 2020.

                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge
                                                     By: /s/ Susanne R. Weisman
                                                     Susanne R. Weisman
                                                     Deputy Clerk/Law Clerk
                                                     (904) 549-1304
Copies:
Counsel of record


                                           2
